10-1129-pr
         Yeldon v. Hogan


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of                                      Appeals
 2       for the Second Circuit, held at the Daniel Patrick                                      Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                                      City of
 4       New York, on the 12 th day of November, two thousand                                    and ten.
 5
 6       PRESENT: JOSEPH M. McLAUGHLIN,
 7                BARRINGTON D. PARKER,
 8                RICHARD C. WESLEY,
 9                         Circuit Judges.
10
11
12
13       WILLIE JAMES YELDON,
14
15                                       Plaintiff-Appellant,
16
17                       -v.-                                                   10-1129-pr
18
19       MICHAEL HOGAN, DONALD SAWYER, JEFFREY
20       AMODON, BARBARA STAPHOLZ, MAUREEN ADAMS,
21       CHARMAINE BILL, SAM LILLY, TERRIMAX
22       MILLIAN, JEFFREY NORWICKI, MARY BULLIVANT,
23
24                                       Defendants-Appellees.
25
26
27
 1   FOR APPELLANT:    WILLIE JAMES YELDON, pro se, Marcy, N.Y.
 2
 3   FOR APPELLEE:     NANCY A. SPIEGEL, Senior Assistant
 4                     Solicitor General, ANDREW B. AYERS,
 5                     Assistant Solicitor General, of counsel,
 6                     (Barbara D. Underwood, Solicitor General,
 7                     on the brief), for Andrew M. Cuomo,
 8                     Attorney General of the State of New
 9                     York, Albany, N.Y.
10
11        Appeal from the United States District Court for the
12   Northern District of New York (Mordue, C.J.).
13
14       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

15   AND DECREED that the judgment of the district court be

16   AFFIRMED.

17       Appellant Willie James Yeldon, pro se, appeals from a

18   judgment of the United States District Court for the

19   Northern District of New York (Mordue, C.J.), which granted

20   the defendants’ motion for summary judgment and dismissed

21   Yeldon’s complaint in its entirety.   We assume the parties’

22   familiarity with the underlying facts, the procedural

23   history of the case, and the issues on appeal.

24       We review an order granting summary judgment de novo

25   and ask whether the district court properly concluded that

26   there were no genuine issues of material fact and that the

27   moving party was entitled to judgment as a matter of law.

28   See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300



                                  2
1    (2d Cir. 2003).   To that end, we are “required to resolve

2    all ambiguities and draw all permissible factual inferences

3    in favor of the party against whom summary judgment is

4    sought."   Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir.

5    2003) (quotation marks omitted).     However, "conclusory

6    statements or mere allegations [are] not sufficient to

7    defeat a summary judgment motion."     Davis v. New York, 316

8    F.3d 93, 100 (2d Cir. 2002).

9        Having conducted an independent and de novo review of

10   the record, we affirm the district court's judgment for

11   substantially the same reasons stated by the magistrate

12   judge in his thorough and well-reasoned decision.     We have

13   considered Yeldon’s arguments on appeal and have found them

14   to be without merit.

15       For the foregoing reasons, the judgment of the district

16   court is hereby AFFIRMED.

17
18                               FOR THE COURT:
19                               Catherine O’Hagan Wolfe, Clerk
20
21




                                    3